DETAILED ACTION
This action is response to communication:  response to amendments/arguments filed on 01/26/2021.
Claims 1-6 are currently pending in this application.  
No new IDS has been filed for this application.  
	
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of new grounds of rejection.  See amended rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s Admitted Prior Art (citing from publication 2020/0089903), in view of Goodman et al. US Patent Application Publication 2008/0063210 (hereinafter Goodman), in view of Leggette US Patent Application Publication 2015/0288680 (hereinafter Leggette), and further in view of Han et al. US Patent Application Publication 2006/0029226 (hereinafter Han).

As per claim 1, the AAPA teaches a computer-implemetned method for managing masked data at a data-user computer, the method comprising: receiving, using a processor system, masked data from a data-profivder computer, the masked data containg at least one masked data item produced by applying a one-way function to a data item to produce a first value (AAPA paragraph 5 with hashing data item with long-term hash key; hashed data is sent by data provider to user; user receives the data (requires user storing the data) ).  However, the AAPA does not explicitly teach on expiry of said current epoch, receiving from the data-provdier computer masking-update data which is dependent on said current encryption key and a new encryption key for said encryption scheme in a new epoch.  This would have been obvious.  FOr example, see Goodman (paragarph 28 wherein rekeys are performed upon an expiration; abstract, paragraph 31, with rekey command, which includes a first/current key and a second/new key; see also paragarph 40 wherein the data itself is re-encrypted).  Goodman further teaches storing, using a memory the masked data, and using the mask-update data to update each masked data item, produced with the current encryption key, in the stored masked data into a masked data item produced with the new encryption key (abstract, 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the AAPA with Goodman.  One of ordinary skill in the art would have been motivated to perform such an addition to provide improved techniques to provide a new encryption key (paragraphs 5-6 of Goodman).
Although the AAPA combination teaches applying one-way functions to data and applying encryption keys for current epochs, the combination does not explicitly teach encrypting values via a deterministic encryption scheme.  However, creating masked data via deterministic encryption is notoriously well known in the art.  For example, see Leggette (paragraph 294 wherein ciphertext is hashed into a transformed ciphertext, see paragraph 285 wherein transformed ciphertext may then be encrypted using a deterministic function to produce a mask; this information, along with other information, may be then transmitted).  
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the AAPA combination with Leggette.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security and efficiency by providing secure ways to encrypt data in a network (paragraph 8 and 9 of Leggette).
The AAPA combination does not explicitly teach wherein said mask-update data comprises a predetermined function that is produeced based at least in part on a quotient of the current encryption key over the new encryption key.  However, this would have been obvious.  For example, see Han (paragraph 64-66, wherein a new key is generated from a 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the AAPA combination with Han.  One of ordinary skill in the art would have been motivated to perform such an addition to  efficiently generate new keys (paragraph 28 of Han).


As per claim 2, the AAPA combination teaches wherein on expiry of each of said new epoch and subsequent new epochs: receiving from the data-provider computer mask-udpate data which is dependent on the encryption key for that epoch and a new encryption key for said encryption scheme in the new epoch (Goodman paragraph 28 with rekeying on time intervals or expiration times); and using that mask-update data to update each masked data item in the stored masked data into a masked data item produced with the new encryption key (paragraph 31 wherein the rekey is done for all data on the storage drive with the new data key).
As per claim 3, it would have been obvious wherein during each of at least some of said new epohchs: receiving from the data-provider computer further masked data containing at least one masked data item produced by applying said one-way function to a data item to produce a first value and encrypting the first value via said encryption scheme using the 
As per claim 4, the AAPA combination teaches wherein said encryption scheme comprises a symmetric encryption scheme and said mask-update data comprises the current encryption key and the new encryption key, the method including: using the mask-update data to update each masked data item int eh stored masked data by decrypting that masked data item, suing the current encryption key, via a decryption algorithm of said encryption scheme to obtain said first value, and re-encrypting the first value via said encryption scheme suign the new encryption key (paragraph 31 wherein first key is used to decrypt the media, and the second key is used to encrypt the decrypted media; see paragraph 25 wherein encryption scheme may be symmetric).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the AAPA combination as applied above, and further in view of Roth US Patent No. 10,148,430 (hereinafter Roth).
As per claim 5, the AAPA combination teaches wherein said mask update data comprises a predetermined function of the current and new encryption keys, and using the mask-update data to update each masked data item in the stored masked data by encrypting that masked data item with the updated key (see rejection of claims 1 and 4 above).  However, 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Roth with the AAPA combination.  One of ordinary skill in the art would have been motivated to perform such an addition to enable rekeying without exposing the keys to other parties (col. 6 lines 40-45)

Allowable Subject Matter
Claim 6 is allowed.
See prior action for reasons of allowability.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monda-Friday 8:30-5:00 PST Pacific.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495